Citation Nr: 1133452	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Navy from July 1966 to November 1970.  He subsequently served in the West Virginia National Guard from January 1974 to October 1999 with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

In June 2006, October 2008, and most recently in March 2010, the Board remanded the Veteran's claim to RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The requested development has been completed and the claim is once again before the Board.  


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show he complained of low back stiffness in August 1968, during his initial period of service while on active duty.  A specific diagnosis was not rendered.  He had no further complaints referable to his low back for the remainder of that initial period of service, and there were no objective clinical findings, either, including in August 1970, just a few months before his discharge, when his low back was rechecked.

2.  He since has sustained several additional, intercurrent, injuries to his low back in a motor vehicle accident in the early 1980s, also while working in 1985, at home in 1989, and again while working in 1990.

3.  The November 2008 VA compensation examiner determined the Veteran's current low back disorders - namely, degenerative disc disease (DDD) and degenerative joint disease (DJD), are less likely than not a result of any injury he may have sustained during his initial period of active duty or the result of his additional service during the many years since while on ACDUTRA and INACDUTRA.


CONCLUSION OF LAW

The Veteran's current low back disorders were not incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2003, May 2005, July 2006, December 2008 and March 2010.  These letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The July 2006, December 2008 and March 2010 letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, after providing the additional Dingess notices, the RO/AMC readjudicated the claim in the November 2006, December 2008 and August 2010 SSOCs, including considering any additional evidence submitted or obtained in response to those additional notices.  So any arguable timing defect in the provision of those additional notices has been rectified ("cured") because the claim has been reconsidered since providing all required notice.  See again Prickett and Mayfield IV, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, Worker's Compensation records, and any relevant lay statements.  He also had a VA compensation examination in November 2008, pursuant to the Board's October 2008 remand directive, specifically for a medical nexus opinion concerning the etiology of his low back disorder, including especially in terms of whether it was caused or aggravated by his active military service as opposed to other factors, such as additional injuries he has sustained in his civilian life.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The opinion obtained is responsive to this determinative issue of causation, such that additional examination and opinion are not needed to resolve this question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

There also was substantial compliance with the Board's March 2010 remand directive in trying to obtain clarification of or additional evidence concerning the Veteran's various periods of ACDUTRA and INACDUTRA, which, if found to have been qualifying, would have necessitated an additional examination or opinion or addendum to that November 2008 VA examination.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  There was no such need, however.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of the claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Whether Service Connection for a Low Back Disorder is Warranted

The Veteran alleges his current low back disorders, diagnosed as DDD and DJD, are the result of injury and resultant low back stiffness that was first noted in August 1968 during his initial period of service while on active duty.  For the reasons and bases discussed below, however, the Board finds that the preponderance of the evidence is against his claim, so it must be denied.

Service connection may be granted if it is shown these claimed disorders are the results of an injury sustained or a disease contracted in the line of duty during his active military service, or, if a pre-existing condition, for aggravation of this condition during his active military service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.


Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

But National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state [Air] National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as, here, the Veteran's prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection also may be granted on a presumptive basis for certain diseases that are chronic, per se, such as arthritis (i.e., DJD), if the disease manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption is rebuttable by affirmative evidence to the contrary and does not apply to claims based on ACDUTRA or INACDUTRA service.  Nor is there a presumption of soundness or aggravation for claims predicated on ACDUTRA and INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility and resultant probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning now to the facts of this particular case.  As previously discussed and acknowledged in the Board's October 2008 and March 2010 remands, there is no disputing the Veteran has current low back disorders.  His private treatment records provide diagnoses of lower back lumbar disc disease, osteoarthritis of the lower back, and lumbar bulging disc with chronic lower back pain.  More recently, and also as a consequence of the October 2008 remand, a VA compensation examiner confirmed these diagnoses of DJD and DDD of the Veteran's low back.  So he has established he has current low back disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there could be no valid claim).

And there is also evidence of relevant complaints during his initial period of service, in August 1968, when he was seen and evaluated for stiffness in his lower back and buttocks.  He relates his current low back disability back to those initial complaints, rather than to anything that has occurred during the many years since.  See his June 2003 claim and October 2004 substantive appeal (VA Form 9).  In his January 2006 hearing testimony, he said his back problems began during that initial period of service when he had to lift half sides of beef over his shoulders in his duties as a Navy cook.  He also stated in his October 2004 substantive appeal that he had received post-service low back treatment throughout the 1970s and early 1980s at a private hospital.

The Veteran's private treatment records, however, also show he sustained intercurrent injuries to his low back in a motor vehicle accident during the early 1980s, at work as a custodian in 1985, lifting his baby at home in 1989, and again at work in September 1990.  So the determinative issue is whether his current low back disorders are the result of the initial injury in August 1968 or, instead, more likely the result of these other additional injuries since that service, which apparently did not occur during his additional service in the West Virginia National Guard on either ACDUTRA or INACDUTRA but, instead, in his civilian life.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, the most probative medical and other evidence in the file discredits the notion that his current low back disorders are the result of the injury and complaints during his initial period of service.


In response to a Worker's Compensation claim on behalf of the Veteran for the injury occurring in September 1990, an examination performed that same month by a private orthopedic surgeon, Dr. R.P., determined the Veteran was temporarily totally disabled as a result of that work-related injury to his back.  Dr. R.P. referred the Veteran to another physician, Dr. A.E., who in October 1991 offered an opinion seemingly against any nexus to service.  In particular, Dr. A.E. stated the Veteran had sustained the most significant portion of his low back disorder in the 1989 injury, as that injury had occurred when he had lifted his baby and had required surgical treatment.  But also, to a lesser extent, Dr. A.E. cited the subsequent September 1990 workplace injury.  However, the Board determined there was an inadequate basis for this opinion because this physician did not have the opportunity to review the claims file, and importantly, did not comment on the back problems the Veteran earlier had experienced while in the military, preceding those additional injuries, thus forming the basis of the Board's October 2008 remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that, while review of the claims file is not determinative or dispositive of the probative value of a medical opinion, it may be significant and necessary where it would reveal the existence of other relevant evidence that might have a bearing on the basis or rationale of the opinion).

The November 2008 VA compensation examiner, on remand, reviewed the Veteran's claims file for the pertinent medical and other history, including the private treatment records, the state Worker's Compensation examinations, and the Veteran's STRs, so including those concerning the injury and complaints he had during his initial period of service on active duty.  This examiner therefore took into account the events that had occurred during that initial period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  But in commenting on the merits of this case, this VA compensation examiner also considered the Veteran's reported history of heavy lifting as part of his job from 1970 to 1985, although those records since have been destroyed and thus, not available for consideration.  

Further, the examiner noted the several instances of back injuries, such as in the motor vehicle accident during the early 1980s, at work as a custodian in 1985, the Veteran lifting his baby at home in 1989, and again at work in September 1990, so the entire pertinent history.  This commenting VA examiner ultimately concluded, however, that it "seems clear. . . that there was no disability related to [the Veteran's] military service."  This examiner determined it less likely than not, so less than 50/50 probability, the Veteran's current back condition is related to or caused by the relatively minor back injuries that he had during his military service.  In explanation, this examiner referred to the histories provided by the Veteran in connection to his Worker's Compensation claim and noted that those examiners did not indicate any preexisting injury, so no preceding disability.  This examiner added that, had the Veteran told those examiners about the military injury, it would have been recorded during the examination.

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity of disease or injury in service and in turn link current disability to service as opposed to other unrelated factors.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  So it is not absolutely required the Veteran have complained about the earlier injury in service when evaluated and treated for those additional intercurrent injuries.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).  But the mere fact that he did not, despite apparently having had this opportunity, tends to go against the notion that he was at the time experiencing symptoms, much less continuous symptoms, or had consequent disability from the injury in service versus as a result of those additional injuries since service.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

The absence of any relevant complaints on those occasions in relation to the initial injury in service versus those more recently sustained since service is but one of the factors - so not the sole factor, in determining whether the Veteran's current low back disability is the result of his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence to the contrary offered many years later, long after the fact).  See, too, Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Both the October 1991 and November 2008 medical opinions are against the Veteran's claim that his current low back disorders are attributable to his military service and not, instead, the result of those additional injuries since service.  Since the November 2008 VA compensation examiner's unfavorable opinion was based on a review of the pertinent medical and other history - and, namely, including the initial injury in service, as well as an objective clinical evaluation of the Veteran, and is consistent with the other evidence of record and supported by sound medical rationale, it provides compelling evidence against the Veteran's claim concerning his low back disorders.  Simply stated, this VA examiner applied valid medical analysis to the significant facts of this case in reaching his conclusion that the current disorders are unrelated to the complaints of back stiffness noted in the Veteran's STRs dated in August 1968.  Nieves-Rodriguez, 22 Vet App at 297.  

The opinion, though unfavorable to the claim, therefore has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The additional records from the SSA show the Veteran applied for disability benefits from this other Federal agency for ankylosing spondylitis and other inflammatory spondylopathies.  His claim subsequently was granted because the SSA determined this disability was severe enough to prevent him from working.  Regardless, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain SSA records when they are relevant to the claim being decided).  And, here, the ultimately determinative issue is not the severity of the Veteran's low back disorder, including in terms of whether it is permanently and totally disabling, such as from an employment standpoint, rather, the etiology of it in terms of whether it is attributable to the claimed injury during his active duty or to another qualifying period of service.  And the preponderance of the evidence in this instance is against concluding the disability is the result of his service.  Accordingly, there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

The claim for service connection for a low back disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


